Opinion by
Judge Pryor:
The only question in this case was whether the death of the appellant’s intestate was caused by the willful neglect of the defendant or its employes. The instructions given, at least so far as the appellant is concerned, were unobjectionable. The jury certainly understood the issue, and from the testimony in the case, looking to that of the plaintiff alone, it does not appear that the barrel was lodged against the wheel of the boat at the *706time the deceased was ordered to regain it, nor that the employes of the defendant knew it had lodged or floated there at the time the intestate was drowned. The'boat was landed, and as is usual and necessary with boats the wheel was occasionally turned so as to keep it from moving off; and the intestate, who knew or ought to have known this fact, rashly and recklessly placed himself in a position of danger resulting in the loss of his life and, as we think the testimony conduces to show, without the fault of the defendant. As soon as the danger was ascertained efforts were made to prevent the accident, but proved unavailing. There was no evidence in this case of willful neglect or of reckless and wanton conduct towards the intestate in the direction given him to catch the barrel that had fallen overboard. It was one of the perils attending navigation that he had agreed to risk when accepting the employment.

I. H. Trabue, for appellant.

Goodloe, Roberts & Humphrey, for appellee.
The verdict and judgment in our opinion was proper and is now affirmed.